Exhibit 10.4

EXECUTION VERSION

 

 

 

PNMAC GMSR ISSUER TRUST,

as Issuer

and

CITIBANK, N.A.,

as Indenture Trustee, Calculation Agent, Paying Agent and Securities
Intermediary

and

PENNYMAC LOAN SERVICES, LLC,

as Administrator and as Servicer

and

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC,

as Administrative Agent

--------------------------------------------------------------------------------

SERIES 2020-SPIADVF1 INDENTURE SUPPLEMENT

Dated as of April 1, 2020

To

THIRD AMENDED AND RESTATED INDENTURE

Dated as of April 1, 2020

MSR COLLATERALIZED NOTES,

SERIES 2020-SPIADVF1

 

 

 

 

 







 

TABLE OF CONTENTS

 

 

 

 

PAGE

SECTION 1.

CREATION OF SERIES 2020-SPIADVF1 NOTES.


1

SECTION 2.

DEFINED TERMS.


2

SECTION 3.

FORMS OF SERIES 2020-SPIADVF1 NOTES.


6

SECTION 4.

INTEREST PAYMENT AMOUNT.


6

SECTION 5.

PAYMENTS; NOTE BALANCE INCREASES; EARLY MATURITY.


6

SECTION 6.

OPTIONAL REDEMPTION.


7

SECTION 7.

DETERMINATION OF NOTE INTEREST RATE AND LIBOR.


8

SECTION 8.

CONDITIONS PRECEDENT SATISFIED.


8

SECTION 9.

REPRESENTATIONS AND WARRANTIES.


8

SECTION 10.

AMENDMENTS.


9

SECTION 11.

COUNTERPARTS.


9

SECTION 12.

ENTIRE AGREEMENT.


10

SECTION 13.

LIMITED RECOURSE.


10

SECTION 14.

OWNER TRUSTEE LIMITATION OF LIABILITY.


10

 

 



-i-




 

THIS SERIES 2020-SPIADVF1 INDENTURE SUPPLEMENT (this “Indenture Supplement”),
dated as of April 1, 2020, is made by and among PNMAC GMSR ISSUER TRUST, a
statutory trust organized under the laws of the State of Delaware, as issuer
(the “Issuer”), CITIBANK, N.A., a national banking association, as indenture
trustee (the “Indenture Trustee”), as calculation agent (the “Calculation
Agent”), as paying agent (the “Paying Agent”) and as securities intermediary
(the “Securities Intermediary”), PENNYMAC LOAN SERVICES, LLC, a limited
liability company organized under the laws of the State of Delaware (“PLS”), as
administrator (the “Administrator”) and as servicer (the “Servicer”), and CREDIT
SUISSE FIRST BOSTON MORTGAGE CAPITAL LLC (“CSFB”), a Delaware limited liability
company, as Administrative Agent (as defined herein).  This Indenture Supplement
relates to and is executed pursuant to that certain Third Amended and Restated
Base Indenture supplemented hereby, dated as of April 1, 2020, including the
schedules and exhibits thereto (as amended, restated, supplemented, restated or
otherwise modified from time to time, the “Base Indenture”), among the Issuer,
PLS, the Indenture Trustee, the Calculation Agent, the Paying Agent, the
Securities Intermediary, and PENTALPHA SURVEILLANCE LLC, a Delaware limited
liability company, as credit manager (the “Credit Manager”), CSFB, as
Administrative Agent and the “Administrative Agents” from time to time parties
thereto, all the provisions of which are incorporated herein as modified hereby
and shall be a part of this Indenture Supplement as if set forth herein in full
(the Base Indenture as so supplemented by this Indenture Supplement,
collectively referred to as the “Indenture”).

Capitalized terms used and not otherwise defined herein shall have the
respective meanings given them in the Base Indenture.

PRELIMINARY STATEMENT

The Issuer has duly authorized the issuance of a Series of Variable Funding
Notes, the “PNMAC GMSR ISSUER TRUST MSR Collateralized Notes, Series
2020-SPIADVF1” (the “Series 2020-SPIADVF1 Notes”). The parties are entering into
this Indenture Supplement to document the terms of the issuance of the Series
2020-SPIADVF1 Notes pursuant to the Base Indenture, which provides for the
issuance of Notes in multiple series from time to time.

Section 1.        Creation of Series 2020-SPIADVF1 Notes.

There are hereby created, effective as of the Issuance Date, the Series
2020-SPIADVF1 Notes, to be issued pursuant to the Base Indenture and this
Indenture Supplement, to be known as “PNMAC GMSR ISSUER TRUST MSR Collateralized
Notes, Series 2020-SPIADVF1 Notes” The Series 2020-SPIADVF1 Notes are not rated
and are subordinate to the Series 2016-MBSADV1 Notes, but shall not be
subordinated to any other Series of Notes.  The Series 2020-SPIADVF1 Notes are
issued in one (1) Class of Variable Funding Notes (Class A-SPIADVF1) with the
Maximum VFN Principal Balance, Stated Maturity Date, Note Interest Rate and
other terms as specified in this Indenture Supplement.  The Series 2020-SPIADVF1
Notes shall be secured by the Trust Estate Granted to the Indenture Trustee
pursuant to the Base Indenture.  The Indenture Trustee shall hold the Trust
Estate as collateral security for the benefit of the Noteholders of the Series
2020-SPIADVF1 Notes and all other Series of Notes issued under the Base
Indenture as described therein.  In the event that any term or provision
contained herein with respect to the Series 2020-SPIADVF1 Notes shall conflict
with or be inconsistent with any term or provision





 



 

 

contained in the Base Indenture, the terms and provisions of this Indenture
Supplement shall govern to the extent of such conflict.

Section 2.        Defined Terms.

With respect to the Series 2020-SPIADVF1 Notes and in addition to or in
replacement for the definitions set forth in Section 1.1 of the Base Indenture,
the following definitions shall be assigned to the defined terms set forth
below:

“Additional Note Payment” means a payment made by the owner of the Owner Trust
Certificate to the Noteholder of the Series 2020-SPIADVF1 Notes during the
Revolving Period to reduce the unpaid principal balance of the Series
2020-SPIADVF1 Notes.

“Administrative Agent” means, for so long as the Series 2020-SPIADVF1 Notes have
not been paid in full: (i) with respect to the provisions of this Indenture
Supplement, CSFB, or an Affiliate or successor thereto; and (ii) with respect to
the provisions of the Base Indenture, and notwithstanding the terms and
provisions of any other Indenture Supplement, CSFB, and such other parties as
set forth in any other Indenture Supplement, or a respective Affiliate or any
respective successor thereto.  For the avoidance of doubt, reference to “it” or
“its” with respect to the Administrative Agent in the Base Indenture shall mean
“them” and “their,” and reference to the singular therein in relation to the
Administrative Agent shall be construed as if plural.

“Advance Rate” means, with respect to the Series 2020-SPIADVF1 Notes, on any
date of determination, the weighted average percentage of the Collateral Value,
weighted based on (i) (A) with respect to Servicing Advances, the portion of the
Advance Reimbursement Balance allocable to each type of Advance Reimbursement
Amount for the related Advance or (B) with respect to MBS Advances, and either
the Ginnie Mae I MBS Program or Ginnie Mae II MBS Program, respectively, the
unpaid principal balance attributable to FHA Loans, VA Loans or Other Loans,
respectively, that are delinquent as of the most recent date of determination
and (ii) the applicable Advance Rate Percentage.

“Advance Rate Percentage”  means, with respect to any type of Advance, the
applicable “Advance Rate Percentage” set forth in Schedule 1 hereto, which may
be updated from time to time with the consent of the Administrative Agent and
the Administrator and a copy of such updated Schedule to Ginnie Mae.

“Base Indenture” has the meaning assigned to such term in the Preamble.

“Class A-SPIADVF1 Notes” means, the Variable Funding Notes, Class A-SPIADVF1
Variable Funding Notes, issued hereunder by the Issuer, having an aggregate VFN
Principal Balance of no greater than the applicable Maximum VFN Principal
Balance.

“Corporate Trust Office”  means the corporate trust offices of the Indenture
Trustee at which at any particular time its corporate trust business with
respect to the Issuer shall be administered, which offices at the Closing Date
are located at Citibank, N.A., Agency & Trust, 388 Greenwich Street, New York,
NY 10013, Attention: PNMAC GMSR ISSUER TRUST MSR Collateralized Notes, and for
Note transfer, exchange or surrender purposes, at Citibank, N.A., 480





2



 

 

Washington Boulevard, 30th Floor, Jersey City, New Jersey, 07310, Attention:
Agency and Trust - PNMAC GMSR ISSUER TRUST MSR Collateralized Notes.

“CSCIB” means Credit Suisse AG, Cayman Islands Branch and its permitted
successors or assigns.

“Cumulative Interest Shortfall Amount Rate” means, with respect to the Series
2020-SPIADVF1 Notes, 3.00% per annum.

“Default Supplemental Fee” means for the Series 2020-SPIADVF1 Notes and each
Payment Date during the Full Amortization Period and on the date of final
payment of such Notes (if the Full Amortization Period is continuing on such
final payment date), a fee equal to (1) the related Cumulative Default
Supplemental Fee Shortfall Amount, plus (2) the product of

(a)        the Default Supplemental Fee Rate multiplied by

(b)        the average daily Note Balance since the prior Payment Date of the
Series 2020-SPIADVF1 Notes multiplied by

(c)        a fraction, the numerator of which is the number of days elapsed from
and including the prior Payment Date (or, if later, the commencement of the Full
Amortization Period) to but excluding such Payment Date and the denominator of
which equals 360.

“Default Supplemental Fee Rate” means, with respect to the Series 2020-SPIADVF1
Notes, 3.00% per annum.

“Eligible Advance Reimbursement Amounts” means, any Advance Reimbursement Amount
related to an Advance that meets each of the criteria specified for such type of
Advance set forth in Schedule 2 hereto, which may be updated from time to time
with the consent of the Administrative Agent and the Administrator.

“FHA Servicing Advance Reimbursement Amounts” means, any Servicing Advance
Reimbursement Amounts related to reimbursements for previously made Servicing
Advances on any FHA Loan.

“Indenture” has the meaning assigned to such term in the Preamble.

“Indenture Supplement” has the meaning assigned to such term in the Preamble.

“Ineligible Advance” means any Advance that is related to a Portfolio Mortgage
Loan in an MBS with any of the designations set forth in Schedule 3 hereto,
which may be updated from time to time with the consent of the Administrative
Agent and the Administrator.

“Initial Note Balance” means, in the case of the Series 2020-SPIADVF1 Notes, an
amount determined by the Administrative Agents, the Issuer and the Administrator
on the Issuance Date, which amount is set forth in an Issuer Certificate
delivered to the Indenture Trustee.  For the avoidance of doubt, the requirement
for minimum bond denominations in Section 6.2 of the Base Indenture shall not
apply in the case of the Series 2020-SPIADVF1 Notes.





3



 

 

“Interest Accrual Period” means, for the Series 2020-SPIADVF1 Notes and any
Payment Date, the period beginning on the immediately preceding Payment Date
(or, in the case of the first Payment Date, the Issuance Date) and ending on the
day immediately preceding the current Payment Date.  The Interest Payment Amount
for the Series 2020-SPIADVF1 Notes on any Payment Date shall be determined based
on the Interest Day Count Convention.

“Interest Day Count Convention” means with respect to the Series 2020-SPIADVF1
Notes, the actual number of days in the related Interest Accrual Period divided
by 360.

“Issuance Date” means April 1, 2020.

“LIBOR” means the London interbank offered rate.

“LIBOR Determination Date” means for each Interest Accrual Period, the second
London Banking Day prior to the commencement of such Interest Accrual Period.

“LIBOR Index Rate” means for a one-month period, the LIBOR per annum (rounded
upward, if necessary, to the next higher one hundred-thousandth of a percentage
point) for deposits in U.S. Dollars for a one-month period, which appears on the
LIBOR01 Page as of 11:00 a.m. (London, England time) on the date that is two (2)
London Banking Days before the commencement of such one-month period.

“LIBOR Rate” means, with respect to any Interest Accrual Period with respect to
which interest is to be calculated by reference to the “LIBOR Rate,” (a) the
LIBOR Index Rate for a one-month period, if such rate is available, (b) in the
event that LIBOR and LIBOR Index Rate are phased out, and a new benchmark
intended as a replacement for LIBOR and LIBOR Index Rate is established or
administered by the Financial Conduct Authority or ICE Benchmark Administration
or other comparable authority, and such new benchmark with a one-month maturity
is readily available through Bloomberg or a comparable medium, then the
Administrator, with the Administrative Agent’s written consent, shall direct the
Indenture Trustee to utilize such new benchmark with a one-month maturity for
all purposes hereof in place of the LIBOR Index Rate (including any mathematical
or other adjustments to the new benchmark rate (if any) incorporated therein as
determined by the Administrator and the Administrative Agent in a manner
substantially consistent with market practice with respect to similarly situated
counterparties with substantially similar assets in similar facilities and
reasonably necessary such that the parties are similarly situated to the period
before the replacement of LIBOR), and (c) if the LIBOR Index Rate cannot be
determined or has been phased out and no new benchmark under clause (b) has been
established, the arithmetic average of the rates of interest per annum (rounded
upward, if necessary, to the nearest 1/100 of 1%) at which deposits in U.S.
Dollars in immediately available funds are offered to the Administrative Agent
at 11:00 a.m. (London, England time) two (2) London Banking Days before the
beginning of such one-month period by three (3) or more major banks in the
interbank Eurodollar market selected by the Administrative Agent for delivery on
the first day of and for a period equal to such one-month period and in an
amount equal or comparable to the principal amount of the portion of the Note
Balance on which the “LIBOR Rate” is being calculated.

“LIBOR01 Page” means the display designated as “LIBOR01 Page” on the Reuters
Service (or such other page as may replace the LIBOR01 Page on that service or
such other service as may





4



 

 

be nominated by the ICE Benchmark Administration as an information vendor for
the purpose of displaying ICE Benchmark Administration interest settlement rates
for U.S. Dollar deposits).

“London Banking Day” means any day on which commercial banks and foreign
exchange markets settle payment in both London and New York City.

“Margin” means, for the Series 2020-SPIADVF1 Notes, 5.00% per annum.

“Maximum VFN Principal Balance” means, for the Series 2020-SPIADVF1 Notes,
$1,000,000,000, or (i) such other amount, calculated pursuant to a written
agreement between the Administrator and the Administrative Agent or (ii) such
lesser amount designated by the Administrator in accordance with the terms of
the Base Indenture.

“Nonrecoverable Advance” means, any  Servicing Advance that is determined to be
“non-recoverable” from late collections of the Mortgage Loan in respect of which
such Servicing Advance was made or from Liquidation Proceeds, FHA Claim
Proceeds, USDA Claim Proceeds, PIH Claim Proceeds or VA Claim Proceeds.

“Note Interest Rate” means, with respect to any Interest Accrual Period, the sum
of (a) the greater of (i) LIBOR Rate and (ii) 0.50% plus (b) the Margin.

“Other Loan” means, any Mortgage Loan other than an FHA Loan or a VA Loan.

“Other Servicing Advance Reimbursement Amounts” means, any Servicing Advance
Reimbursement Amounts related to reimbursements for previously made Servicing
Advances on any Other Loan.

“PLS” has the meaning assigned to such term in the Preamble.

“Purchaser” means PLS in its capacity as “Seller” under the PC Repurchase
Agreement, and its successors and permitted assigns under the PC Repurchase
Agreement.

“Redeemable Notes” has the meaning assigned to such term in Section 6 of this
Indenture Supplement.

“Series 2020-SPIADVF1 Repurchase Agreement” means the Master Repurchase
Agreement, dated as of April 1, 2020, among PLS, as seller, CSCIB, as buyer, and
CSFB, as administrative agent.

“Series Required Noteholders” means, for so long as the Series 2020-SPIADVF1
Notes are Outstanding, 100% of the Noteholders of the Series 2020-SPIADVF1
Notes.  With respect to the Series 2020-SPIADVF1 Notes, any Action provided by
the Base Indenture or this Indenture Supplement to be given or taken by a
Noteholder shall be taken by CSCIB, as the buyer of the Series 2020-SPIADVF1
Notes under the Series 2020-SPIADVF1 Repurchase Agreement.

“SPIA VFN Advance Rate Reduction Event” means the occurrence of any of the
events set forth in Schedule 4 hereto, which may be updated from time to time
with the consent of the Administrative Agent and the Administrator.





5



 

 

“Stated Maturity Date” means, for Series 2020-SPIADVF1 Notes, one (1) year
following the end of the Revolving Period.

“VA Servicing Advance Reimbursement Amounts” means, any VA Servicing Advance
Reimbursement Amounts related to reimbursements for previously made Servicing
Advances on any VA Loan.

“WSFS” has the meaning assigned to such term in Section 14 hereof.

Section 3.        Forms of Series 2020-SPIADVF1 Notes.

The Series 2020-SPIADVF1 Notes shall only be issued in definitive, fully
registered form and the form of the Rule 144A Definitive Note that may be used
to evidence the Series 2020-SPIADVF1 Notes in the circumstances described in
Section 5.2(c) of the Base Indenture is attached to the Base Indenture as
Exhibit A-2.  None of the Series 2020-SPIADVF1 Notes shall be issued as
Regulation S Notes nor shall any Series 2020-SPIADVF1 Notes be sold in offshore
transactions in reliance on Regulation S.

Section 4.        Interest Payment Amount.

Two (2) Business Days prior to each Payment Date, the Administrator shall report
the calculation of the Interest Payment Amount for the Interest Accrual Period
preceding such Payment Date for inclusion in the Calculation Agent Report.

Section 5.        Payments; Note Balance Increases; Early Maturity.

(a)        Except as otherwise expressly set forth herein, the Paying Agent
shall make payments on the Series 2020-SPIADVF1 Notes on each Payment Date in
accordance with Section 4.5 of the Base Indenture.

(b)        In addition, on the third Business Day of each week other than the
week of a Payment Date or an Interim Payment Date,  prior to the commencement of
the Full Amortization Period, based on information provided to the Paying Agent
by the Administrator two (2) Business Days prior to the third Business Day of
such week, to the extent any MBS Advance Reimbursement Amounts attributable to
the Series 2020-SPIADVF1 and funded under the Series 2020-SPIADVF1 Notes are
received in the prior week, the Paying Agent shall distribute the pro rata share
of such MBS Advance Reimbursement Amounts on deposit in the Note Payment Account
in accordance with Section 4.5(a)(2)(v) of the Base Indenture. With respect to
any remaining Advance Reimbursement Available Funds, the Paying Agent shall make
payments in accordance with Section 4.5(a)(2) of the Base Indenture.  The Note
Balance of the Series 2020-SPIADVF1 Notes may be increased from time to time on
certain Funding Dates in accordance with the terms and provisions of Section 4.3
of the Base Indenture, but not in excess of the related Maximum VFN Principal
Balance.

(c)        Any payments of principal allocated to the Series 2020-SPIADVF1 Notes
during a Full Amortization Period shall be applied to the Class A-SPIADVF1 Notes
until their Note Balance thereof has been reduced to zero.





6



 

 

(d)        The parties hereto acknowledge that the Series 2020-SPIADVF1 Notes
will be financed by CSCIB under the Series 2020-SPIADVF1 Repurchase Agreement,
pursuant to which PLS will sell all its rights, title and interest in the Series
2020-SPIADVF1 Notes to CSCIB.  The parties hereto acknowledge that with respect
to the Series 2020-SPIADVF1 Notes, any Action provided by the Base Indenture or
this Indenture Supplement to be given or taken by a Noteholder shall be taken by
CSCIB, as the buyer of the Series 2020-SPIADVF1 Notes under the Series
2020-SPIADVF1 Repurchase Agreement.  Subject to the foregoing, the
Administrative Agent and the Issuer further confirm that the Series
2020-SPIADVF1 Notes issued on the Issuance Date pursuant to this Indenture
Supplement shall be issued in the name of “Credit Suisse First Boston Mortgage
Capital LLC, solely in its capacity as Administrative Agent on behalf of Credit
Suisse AG, Cayman Islands Branch”.  The Issuer and the Administrative Agent
hereby direct the Indenture Trustee to issue the Series 2020-SPIADVF1 Notes in
the name of “Credit Suisse First Boston Mortgage Capital LLC, solely in its
capacity as Administrative Agent on behalf of Credit Suisse AG, Cayman Islands
Branch”.

(e)        During the Revolving Period, on any Business Day, and otherwise on
each Interim Payment Date and each Payment Date, in accordance with Sections 4.4
and 4.5, respectively, of the Base Indenture, the owner of the Owner Trust
Certificate may make Additional Note Payments to the Noteholder of the Series
2020-SPIADVF1 Notes. Additional Note Payments made to the Noteholder of the
Series 2020-SPIADVF1 Notes on a Business Day other than an Interim Payment Date
or Payment Date shall be reported to the Indenture Trustee in the next
Determination Date Report following such Additional Note Payment and by the
Indenture Trustee in the next succeeding Interim Payment Date Report or Payment
Date Report, as applicable. Such Additional Note Payments shall be applied to
reduce the unpaid principal balance of the Series 2020-SPIADVF1 Notes.

Section 6.        Optional Redemption.

The Issuer may, at any time, upon at least five (5) Business Days’ prior written
notice to the Administrative Agent, redeem in whole or in part, and/or terminate
and cause retirement of the Series 2020-SPIADVF1 Notes (such Notes, the
“Redeemable Notes”).  The Redeemable Notes are subject to optional redemption by
the Issuer pursuant to Section 13.1 of the Base Indenture, in whole or in part
(so long as, in the case of any partial redemption, each Class of Redeemable
Notes is redeemed on a pro-rata basis based on their related Note Balances and
each redemption is allocated ratably among the Noteholders of each Class of
Redeemable Notes) with respect to such group of Classes, on any Business Day
after the date on which the related Revolving Period ends or on any Business Day
within five (5) days prior to the end of such Revolving Period upon five (5)
days’ prior notice to the Noteholders.  In anticipation of a redemption of the
Redeemable Notes at the end of their Revolving Period, the Issuer may issue a
new Series or one or more Classes of Notes within the ninety (90) day period
prior to the end of such Revolving Period and reserve the cash proceeds of the
issuance for the sole purpose of paying the principal balance and all accrued
and unpaid interest on the Redeemable Notes to be redeemed, on the last day of
their Revolving Period.  Any supplement to this Indenture Supplement executed to
effect an optional redemption may be entered into without consent of the
Noteholders of any of the Series 2020-SPIADVF1 Notes pursuant to Section
12.1(a)(iv) of the Base Indenture.  Any Notes issued in replacement for the
Redeemable Notes will have the same rights and privileges as the Class of
Redeemable Note





7



 

 

that was refinanced with the related proceeds thereof; provided, such
replacement Notes may have different Stated Maturity Dates.

Section 7.        Determination of Note Interest Rate and LIBOR.

(a)        At least one (1) Business Day prior to each Determination Date, the
Indenture Trustee shall calculate the Note Interest Rate for the related
Interest Accrual Period and the Interest Payment Amount for the Series
2020-SPIADVF1 Notes for the upcoming Payment Date, and include a report of such
amount in the related Payment Date Report.

(b)        On each LIBOR Determination Date, the Indenture Trustee will
determine the LIBOR Rate for the succeeding Interest Accrual Period for the
related Series 2020-SPIADVF1 Notes on the basis of the procedures specified in
the definition of LIBOR Rate.

(c)        The establishment of the LIBOR Rate by the Indenture Trustee and the
Indenture Trustee’s subsequent calculation of the Note Interest Rate and the
Interest Payment Amount on the Series 2020-SPIADVF1 Notes for the relevant
Interest Accrual Period, in the absence of manifest error, will be final and
binding.

Section 8.        Conditions Precedent Satisfied.

The Issuer hereby represents and warrants to the Noteholders of the Series
2020-SPIADVF1 Notes and the Indenture Trustee that, as of the related Issuance
Date, each of the conditions precedent set forth in the Base Indenture, to the
issuance of the Series 2020-SPIADVF1 Notes have been satisfied or waived in
accordance with the terms thereof.

Section 9.        Representations and Warranties.

The Issuer, the Administrator, the Servicer and the Indenture Trustee hereby
restate as of the related Issuance Date, or as of such other date as is
specifically referenced in the body of such representation and warranty, all of
the representations and warranties set forth in Sections 9.1, 10.1 and 11.14,
respectively, of the Base Indenture.

The Administrator hereby represents and warrants that it is not in default with
respect to any material contract under which a default should reasonably be
expected to have a material adverse effect on the ability of the Administrator
to perform its duties under this Indenture or any Indenture Supplement, or with
respect to any order of any court, administrative agency, arbitrator or
governmental body which would have a material adverse effect on the transactions
contemplated hereunder, and no event has occurred which with notice or lapse of
time or both would constitute such a default with respect to any such contract
or order of any court, administrative agency, arbitrator or governmental body.

PLS hereby represents and warrants that it is not in default with respect to any
material contract under which a default should reasonably be expected to have a
material adverse effect on the ability of PLS to perform its duties under this
Indenture, any Indenture Supplement or any Transaction Document to which it is a
party, or with respect to any order of any court, administrative agency,
arbitrator or governmental body which would have a material adverse effect on
the transactions contemplated hereunder, and no event has occurred which with
notice or lapse





8



 

 

of time or both would constitute such a default with respect to any such
contract or order of any court, administrative agency, arbitrator or
governmental body,

Section 10.      Amendments.

(a)        Notwithstanding any provisions to the contrary in Article XII of the
Base Indenture but subject to the provisions set forth in Sections 12.1 and 12.3
of the Base Indenture, without the consent of the Noteholders of the Series
2020-SPIADVF1 Notes but with the consent of the Issuer (evidenced by its
execution of such amendment), the Indenture Trustee, the Administrator, the
Servicer (solely in the case of any amendment that adversely affects the rights
or obligations of the Servicer or adds new obligations or increases existing
obligations of the Servicer), and the Administrative Agent, at any time and from
time to time, upon delivery of an Issuer Tax Opinion and upon delivery by the
Issuer to the Indenture Trustee of an Officer’s Certificate to the effect that
the Issuer reasonably believes that such amendment will not have a material
Adverse Effect, may amend any Transaction Document for any of the following
purposes: (i) to correct any mistake or typographical error or cure any
ambiguity, or to cure, correct or supplement any defective or inconsistent
provision herein or any Transaction Document; or (ii) to amend any other
provision of this Indenture Supplement.  For the avoidance of doubt, the consent
of the Servicer is not required for (i) the waiver of any Event of Default or
(ii) any other modification or amendment to any Event of Default except those
related to the actions and omissions of the Servicer.  This Indenture Supplement
may be otherwise amended or otherwise modified from time to time in a written
agreement among (i) 100% of the Noteholders of the Series 2020-SPIADVF1 Notes,
(ii) the Issuer, (iii) the Administrator, (iv) subject to the immediately
preceding sentence, the Servicer, (v) the Administrative Agent and (vi) the
Indenture Trustee.

(b)        Notwithstanding any provisions to the contrary in Section 6.10 or
Article XII of the Base Indenture, no supplement, amendment or indenture
supplement entered into with respect to the issuance of a new Series of Notes or
pursuant to the terms and provisions of Section 12.2 of the Base Indenture may,
without the consent of the Series Required Noteholders, supplement, amend or
revise any term or provision of this Indenture Supplement.

(c)        For the avoidance of doubt, the Issuer and the Administrator hereby
covenant that the Issuer shall not issue any future Series of Notes without
designating an entity to act as “Administrative Agent” under the related
Indenture Supplement with respect to such Series of Notes.

(d)        Any amendment of this Indenture Supplement which affects the rights,
duties, immunities, obligations or liabilities of the Owner Trustee in its
capacity as owner trustee under the Trust Agreement shall require the written
consent of the Owner Trustee.

Section 11.      Counterparts.

This Indenture Supplement may be executed in any number of counterparts, by
manual or facsimile signature, each of which so executed shall be deemed to be
an original, but all of such counterparts shall together constitute but one and
the same instrument.  Delivery of an executed counterpart of a signature page to
this Indenture Supplement by facsimile or other electronic means shall be
effective as delivery of a manually executed counterpart of this Indenture
Supplement.





9



 

 

Section 12.      Entire Agreement.

This Indenture Supplement, together with the Base Indenture incorporated herein
by reference and the related Transaction Documents, constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof,
and fully supersedes any prior or contemporaneous agreements relating to such
subject matter.

Section 13.      Limited Recourse.

Notwithstanding any other terms of this Indenture Supplement, the Series
2020-SPIADVF1 Notes, any other Transaction Documents or otherwise, the
obligations of the Issuer under the Series 2020-SPIADVF1 Notes, this Indenture
Supplement and each other Transaction Document to which it is a party are
limited recourse obligations of the Issuer, payable solely from the Trust
Estate, and following realization of the Trust Estate and application of the
proceeds thereof in accordance with the terms of this Indenture Supplement, none
of the Noteholders of Series 2020-SPIADVF1 Notes, the Indenture Trustee or any
of the other parties to the Transaction Documents shall be entitled to take any
further steps to recover any sums due but still unpaid hereunder or thereunder,
all claims in respect of which shall be extinguished and shall not thereafter
revive.  No recourse shall be had for the payment of any amount owing in respect
of the Series 2020-SPIADVF1 Notes or this Indenture Supplement or for any action
or inaction of the Issuer against any officer, director, employee, shareholder,
stockholder or incorporator of the Issuer or any of their successors or assigns
for any amounts payable under the Series 2020-SPIADVF1 Notes or this Indenture
Supplement.  It is understood that the foregoing provisions of this Section 13
shall not (a) prevent recourse to the Trust Estate for the sums due or to become
due under any security, instrument or agreement which is part of the Trust
Estate, including, without limitation, the PC Guaranty and the PMT Guaranty or
(b) save as specifically provided therein, constitute a waiver, release or
discharge of any indebtedness or obligation evidenced by the Series
2020-SPIADVF1 Notes or secured by this Indenture Supplement.  It is further
understood that the foregoing provisions of this Section 13 shall not limit the
right of any Person to name the Issuer as a party defendant in any proceeding or
in the exercise of any other remedy under the Series 2020-SPIADVF1 Notes or this
Indenture Supplement, so long as no judgment in the nature of a deficiency
judgment or seeking personal liability shall be asked for or (if obtained)
enforced against any such Person or entity.

Section 14.      Owner Trustee Limitation of Liability.

It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by Wilmington Savings Fund Society, FSB
(“WSFS”), not individually or personally but solely as trustee of the Issuer, in
the exercise of the powers and authority conferred and vested in it, (b) each of
the representations, warranties, undertakings and agreements herein made on the
part of the Issuer is made and intended not as personal representations,
warranties, undertakings and agreements by WSFS but is made and intended for the
purpose of binding only the Issuer, (c) nothing herein contained shall be
construed as creating any liability on WSFS, individually or personally, to
perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto, (d) WSFS has made no
investigation as to the accuracy or completeness of any representations or
warranties made by the Issuer in this Agreement and (e)





10



 

 

under no circumstances shall WSFS be personally liable for the payment of any
indebtedness or expenses of the Issuer or be liable for the breach or failure of
any obligation, representation, warranty or covenant made or undertaken by the
Issuer under this Agreement or any other related documents.

 

 



11




 

IN WITNESS WHEREOF, the undersigned have caused this Indenture Supplement to be
duly executed by their respective signatories thereunto all as of the day and
year first above written.

 

PNMAC GMSR ISSUER TRUST, as Issuer

 

 

 

 

 

By:  Wilmington Savings Fund Society, FSB, not in its individual capacity but
solely as Owner Trustee

 

 

 

 

 

 

 

By:

/s/ Shaheen Mohajer

 

 

Name:

Shaheen Mohajer

 

 

Title:

Vice President

 





[Signature Page to PNMAC GMSR ISSUER TRUST

Series 2020-SPIADVF1 Indenture Supplement]



 

 

 

CITIBANK, N.A., as Indenture Trustee, Calculation Agent, Paying Agent and
Securities Intermediary and not in its individual capacity

 

 

 

 

 

By:

/s/ Valerie Delgado

 

 

Name:

Valerie Delgado

 

 

Title:

Senior Trust Officer

 





[Signature Page to PNMAC GMSR ISSUER TRUST

Series 2020-SPIADVF1 Indenture Supplement]



 

 

 

PENNYMAC LOAN SERVICES, LLC, as Administrator and as Servicer

 

 

 

 

 

By:

/s/ Pamela Marsh

 

 

Name:

Pamela Marsh

 

 

Title:

Senior Managing Director and Treasurer

 





[Signature Page to PNMAC GMSR ISSUER TRUST

Series 2020-SPIADVF1 Indenture Supplement]



 

 

 

CREDIT SUISSE FIRST BOSTON MORTGAGE CAPITAL, LLC, as Administrative Agent

 

 

 

 

 

By:

/s/ Dominic Obaditch

 

 

Name:

Dominic Obaditch

 

 

Title:

Vice President

 

 

 



[Signature Page to PNMAC GMSR ISSUER TRUST

Series 2020-SPIADVF1 Indenture Supplement]




 

SCHEDULE 1

 

Advance Rates

 

 

 



Sch. 1 - 1




 

SCHEDULE 2

 

Eligible Advance Reimbursement Amounts Criteria

 

 

 



Sch. 2  - 1




 

SCHEDULE 3

 

Ineligible Advance Designations

 

 

 

 



Sch. 3  - 1




 

SCHEDULE 4

 

SPIA VFN Advance Rate Reduction Events

 

 

Sch. 4 - 1

